 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CLAUDE CARR,                                          Case No.: 1:17-cv-01769-DAD-SAB (PC)

12                       Plaintiff,                         ORDER DENYING AS MOOT PLAINTIFF’S
                                                            MOTION FOR AN ORDER COMPELLING
13            v.                                            DISCOVERY

14    TED PRUITT,                                           (ECF No. 49)

15                       Defendant.
16

17          Plaintiff Claude Carr is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on Plaintiff’s claim against

19   Defendant Ted Pruitt for deliberate indifference in violation of the Eighth Amendment. (ECF No.

20   14.)

21          Currently before the Court is Plaintiff’s motion for an order compelling discovery, filed

22   and served pursuant to the prison mailbox rule on December 8, 2019 and docketed on December

23   12, 2019. (ECF No. 49.) In his motion, Plaintiff moves the Court for an order compelling

24   Defendant to provide Plaintiff with initial responses to Plaintiff’s First Set of Interrogatories and

25   Plaintiff’s First Request for Production of Documents. Plaintiff states that, even though he

26   submitted the interrogatories and requests for documents to Defendant on or about October 16,

27   2019, he has not received any answers from Defendant. (Id.)

28          On January 10, 2020, the Court ordered Defendant to file a response to Plaintiff’s motion
                                                        1
 1   for an order compelling discovery within fourteen days from the date of service of the order.

 2   (ECF No. 50.)

 3            On January 23, 2020, Defendant filed an opposition to Plaintiff’s motion for an order

 4   compelling discovery. (ECF No. 51.) In his opposition, Defendant states that he received

 5   Plaintiff’s discovery requests on October 25, 2019 and served his responses to Plaintiff’s

 6   discovery requests, including responsive documents, on December 5, 2019. (Id. at 2, 9, 13.)

 7            The Court’s January 10, 2020 order directed Plaintiff not to file a reply absent further

 8   order from the Court. The Court has determined that no reply from Plaintiff is necessary.

 9   Therefore, Plaintiff’s motion for an order compelling discovery is submitted for decision. Local

10   Rule 230(l).

11            Here, Plaintiff moves for an order compelling Defendant to provide responses to the

12   discovery requests that Plaintiff served on Defendant “on or about October 16, 2019,” because

13   Plaintiff had not received any discovery responses from Defendant as of December 8, 2019.

14   (ECF No. 49.) However, Defendant has provided the Court with evidence demonstrating that his

15   responses to Plaintiff’s discovery requests were served on Plaintiff on December 5, 2019. (ECF

16   No. 51, at 9, 13.) Therefore, it appears that Plaintiff’s motion for an order compelling Defendant

17   to provide responses to Plaintiff’s discovery requests and Defendant’s responses to Plaintiff’s

18   discovery requests crossed in the mail. Therefore, Plaintiff’s motion for an order compelling

19   discovery, (ECF No. 49), is HEREBY DENIED as Defendant has already responded and is hence

20   moot.
21
     IT IS SO ORDERED.
22

23   Dated:     February 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
